ORDER PER CURIAM: Following a jury trial in the Circuit Court of Ray County, Bruce Roberts was convicted of sexual abuse in violation of § 566.100, RSMo. He was sentenced to six years’ imprisonment. Roberts appeals, arguing that he is entitled to a new trial based on the State’s late disclosure of the recording of a 9-1-1 call made by the State’s principal witness. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).